Citation Nr: 0119435	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-20 685A	)	DATE
	)
	)



THE ISSUE


Whether the December 18, 1972, decision of the Board of 
Veterans' Appeals (Board) that denied service connection for 
anxiety reaction should be reversed or revised on the grounds 
of clear and unmistakable error (CUE).



REPRESENTATION


Claimant represented by:	Joe M. Ragland, attorney



ATTORNEY FOR THE BOARD


Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1971.

This matter is before the Board as an original action on the 
motion of the veteran in which he alleges CUE in the December 
18, 1972, Board decision that denied service connection for 
anxiety reaction.  

In a March 2001 letter, the Board notified the veteran's 
attorney of the veteran's motion for review of a prior Board 
decision on the grounds of CUE.  A copy of the veteran's 
motion was enclosed with this letter and the attorney was 
notified that he had 30 days to file a relevant response, 
including a request to review the claims folders prior to 
filing a response.  In a March 2001 Board decision, the 
claimant and his attorney were advised that if they veteran 
wanted a hearing to submit further argument they should 
notify the Board.

In April 2001, a letter was received from the veteran's 
attorney with an affidavit from a psychiatrist and a report 
of his psychiatric examination of the veteran with an opinion 
to the effect that the veteran's psychiatric disability had 
its onset in service.  This new evidence will not be 
considered by the Board because the decision on the veteran's 
motion for reversal or revision of the December 1972 Board 
decision based on CUE must be made on the evidence then of 
record.  38 C.F.R. § 20.1405(b).  In the letter received in 
April 2001, the attorney requested that the Board render a 
decision on the veteran's motion expeditiously without a 
hearing.  

In May 2001, the attorney submitted a motion to advance the 
veteran's case on the Board's docket.  In a May 2001 
decision, the Board denied this motion because of the absence 
of good cause.

The new evidence received is referred to the RO for 
appropriate consideration as to whether this is an applicable 
to reopen the previously and finally denied claim for service 
connection for a psychiatric disorder.  


FINDINGS OF FACT

1.  In a December 18, 1972, decision, the Board denied the 
veteran's claim for service connection for anxiety reaction.

2.  There was a tenable basis for the Board's December 18, 
1972, decision.


CONCLUSION OF LAW

The December 18, 1972, Board decision, denying service 
connection for anxiety reaction, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
2000); 38 C.F.R. § 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Effective November 21, 
1997, however, the provisions of Pub. L. No. 105-111, 111 
Stat. 2271 (codified at 38 U.S.C.A. § 7111) permit challenges 
to decisions of the Board on the grounds of CUE.  Final 
regulations amending the Rules of Practice before the Board 
were promulgated and became effective February 12, 1999, 
providing for procedures to challenge prior Board decisions 
on the basis of CUE.  64 Fed. Reg. 2134-2141 (1999).  It is 
apparent, however, that Congress, in creating § 7111, 
intended VA to follow the established case law defining CUE.  
64 Fed. Reg. 2134, 2137 (1999); Donovan v. West, 158 F. 3d 
1377, 1382-83 (Fed. Cir. 1998).  This case law is found 
primarily in the precedent opinions of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court).  CUE is defined in Rule 1403(a) of 
the Rules of Practice (codified at 38 C.F.R. § 20.1403(a)) as 
"the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Review for CUE in a prior 
Board decision must be based on the record and the law as it 
existed when that decision was made.  38 C.F.R. § 20.1403(b); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).

In Russell, the Court set forth a three-pronged test for 
determining when there is CUE present in a prior decision.  
These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Russell, 3 Vet. App. 313-
314.

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Balwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. Brown, 6 
Vet. App. 242, 246 (1994).  Similarly, absent VA's commission 
of "a grave procedural error," see Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), the Court has held that the VA's 
breach of its duty to assist cannot form a basis for a claim 
of CUE.  Tetro v. Gober, 14 Vet. App. 100, 109 (2000); 
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

In addition, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 20.1404(b), which required that a claimant plead 
CUE with sufficient particularity, was invalid.  The Federal 
Circuit reasoned that 38 C.F.R. § 20.1404(b), in conjunction 
with the rule codified at 38 C.F.R. § 20.1409(c), operated to 
prevent Board review of any CUE claim that was the subject of 
a motion that was denied for failure to comply with the 
filing and pleading requirements of the rule codified at 38 
C.F.R. § 20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C.A. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id.

The Board notes that recently in Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001) the United States Court of Appeals 
for the Federal Circuit rendered several holdings which were 
subsequently addressed in a precedent opinion of the VA 
General Counsel.  In VAOGCPREC 12-2001 it was held, in 
essence, that Roberson conflicted with other caselaw of the 
Federal Circuit and did not overrule the conflicting cases.  
Thus, it was held in VAOGCPREC that the standard for 
adjudication of alleged CUE remained the same and that there 
was no duty to fully develop a motion alleging CUE because 
there is nothing to develop in light of the fact that a 
determination of CUE is limited to the evidence on file, or 
constructively on file, at the time of the decision being 
challenged. 

A review of the December 18, 1972, Board decision, shows that 
the Board found the veteran had a psychiatric disability 
prior to entry into service and that this condition did not 
increase in severity during active service.  In that 
decision, the conclusion of law notes consideration 38 
U.S.C.A. §§ 310 and 353 (now 1110 and 1153, respectively); 
and 38 C.F.R. § 3.306.  

The April 1969 pre-induction examination did not reveal the 
presence of a psychiatric disorder but in the adjunct medical 
history questionnaire a history of depression or excessive 
worry and nervous trouble of some sort was noted.  Also of 
record at that time were service medical records indicating 
the presence of a preservice psychiatric disability.  A 
report of his psychiatric examination in August 1969 shows a 
diagnosis of passive aggressive reaction, chronic, that 
existed prior to active service.  The examiner based this 
diagnosis on clinical findings obtained on examination of the 
veteran.  The service medical records also reveal that the 
veteran was seen in March 1970 and diagnosed with depressive 
reaction with psychosomatic complaints.  The report of the 
veteran's medical examination for separation from service in 
August 1971 found no psychiatric disability.  Post-service 
medical records then of record revealed that the veteran was 
diagnosed as having anxiety neurosis at a VA medical facility 
in July 1971 and that he was found to have moderate anxiety 
reaction at a VA neuropsychiatric examination in October 
1971.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111, previously 
311, (2000); 38 C.F.R. § 3.304, then and now (2000).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b). 

In this case, the veteran alleges there was CUE in the 
December 18, 1972, Board decision, denying service connection 
for anxiety reaction, because (1) the evidence then of record 
did not clearly show that he had a preservice psychiatric 
disability; (2) the Board failed to consider whether there 
was sufficient evidence to rebut the presumption that the 
veteran was in sound mental condition at the time of entry 
into service except for defects noted on his medical 
examination for entry into service; and (3) the Board found 
that the veteran had a personality disorder that could not be 
granted service connection.  

With respect to whether there was sufficient evidence to 
clearly show the preservice existence of psychiatric 
disability and to rebut the presumption of soundness, the 
record in December 1972 included the veteran's substantive 
appeal in which he conceded the presence of a preservice 
psychiatric disability.  Thus, the veteran's own concession 
rendered inapplicable the presumption of soundness and 
eliminated the necessity of making any factual or legal 
conclusion as to the applicability or rebuttal of the 
presumption of soundness.  

While the Board's December 18, 1972, decision does not 
reflect consideration of the provisions of 38 U.S.C.A. § 1111 
and 38 C.F.R. § 3.304, it does show that the Board found that 
the veteran had a psychiatric disability that was present 
prior to his entry into service and that this condition did 
not increase in severity during active service.  The medical 
evidence of record on December 18, 1972, including the 
clinical findings in the service medical records, reveal that 
the veteran clearly and unmistakably had a psychiatric 
disability prior to entry into service and provided a tenable 
basis for the Board's December 18, 1972, decision, denying 
service connection for anxiety reaction.  Hence, the Board 
finds that there was no CUE in the December 18, 1972, Board 
decision, denying service connection for this condition.

Lastly, a review of the December 18, 1972, Board decision, 
does not show a finding that the veteran had a personality 
disorder that may not be granted service connection.  

Under 38 C.F.R. § 20.1411(a) (2000) the doctrine of the 
favorable resolution of doubt in inapplicable in motions 
alleging CUE in a prior and final Board decision.  





ORDER

The December 18, 1972, Board decision, denying service 
connection for anxiety reaction, did not contain CUE and 
should not be revised or reversed.




		
	John Fussell
	Acting Member, Board of Veterans' Appeals

 




